 JS 44 (Rev. 10/20)                                   Case 4:20-cv-01274-BSM
                                                                         CIVILDocument
                                                                               COVER 1-1          4:20-cv-1274-JM
                                                                                          Filed 10/23/20
                                                                                       SHEET              Page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
 I. (a) PLAINTIFFS                                                                                                                                                        DEFENDANTS

                 Marquisha Wince; Mary Cantwell                                                                                                                           John Thurston et al.
      (b) County of Residence of First Listed Plaintiff                                              ~P~u~la~s~k~i_______                                                 County of Residence of First Listed Defendant
                                                    (EXCEPT IN US PLAINTIFF CASES)                                                                                                                                   (IN US PLAINTIFF CASES ONLY)
                                                                                                                                                                          NOTE:            IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                           THE TRACT OF LAND INVOL YEO.

      (C) Attorneys (Firm Name, Address. and Telephone Number)                                                                                                             Attorneys (If Known)
       John E. Tull Ill and Christoph Keller; Quattlebaum,          Vincent M. Wagner; Arkansas Attorney General's Office;
       Grooms & Tull PLLC; 111 Center St Ste 1900, Little Rock,     323 Center St. Suite 200; 501-682-2007
       AR 72201: 501-379-1700                                 D
 II. BASIS OF JURISDICTION (Place an "X" in One Box Only)  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plamtiff
                                                                                                                                                                    (For Diversity Cases Only)                                                                      and One Box for Defendant)
01          U.S. Government                                 03         Federal Question                                                                                                                      PTF              DEF                                                           PTF       DEF
               Plaintiff                                                 (US Government Not a Party)                                                       Citizen of This State                           DI             0       1     Incorporated or Principal Place                     D     4   D4
                                                                                                                                                                                                                                          of Business lo This State

02          U.S. Government
               Defendant
                                                            04         Diversity
                                                                         (Indicate Citizenship ofParties in Item III)
                                                                                                                                                           Citizen of Another State                        02
                                                                                                                                                                                                                          •       2     Incorporated and Principal Place
                                                                                                                                                                                                                                          of Business lo Another State                      •     5   Os
                                                                                                                                                           Citizen or Subject of a
                                                                                                                                                             Foreign Country
                                                                                                                                                                                                           03
                                                                                                                                                                                                                          •       3     Foreign Nation
                                                                                                                                                                                                                                                                                            •     6   06

 IV. NATURE OF SUIT (Place an                                              "X" m One Box Only)                                                                                                                   Click here for: Nature of Suit Code Descri tions.
                 CONTRACT                                                                          TORTS


~
      110 Insurance                                            PERSONAL INJURY                                  PERSONAL INJURY                                 625 Drug Related Seizure                                 422 Appeal 28 USC 158                                 375 False Claims Act
      120 Marine                                               310 Airplane                              D 365 Personal Injury -                                    of Property 21 USC 881                               423 Withdrawal                                        376QuiTam(3I USC
      130 Miller Act                                           315 Airplane Product                            Product Liability                                690 Other                                                    28 USC 157                                            3729(a))
      140 Negotiable Instrument                                    Liability                             D 367 Health Care/                                                                                     1--====,,.,.,,.,.,,=,,.,..-•                            =i 400 State Reapportionment
D     150 Recovery of Overpayment                              320 Assault, Libel &                                Pharmaceutical                                                                                i,,.,,.....~.,........_,._.=:.:.HT::.:.aS.__~ 410 Antitrust
          & Enforcement of Judgment                                Slander                                         Personal Injury                                                                                                                                             430 Banks and Banking
D     151 Medicare Act                                         330 Federal Employers'                              Product Liability                                                                                                                                           450 Commerce
D     152 Recovery of Defaulted                                    Liability                             D     368 Asbestos Personal                                                                                            835 Patent - Abbreviated                       460 Deportation
           Student Loans                                       340 Marine                                          Injury Product                                                                                                    New Drug Application                      4 70 Racketeer Influenced and
          (Excludes Veterans)                                  345 Marine Product                                   Liability                                                                                                   840 Trademark                                       Corrupt Organizations
D     153 Recovery of Overpayment                                                   Liability                     PERSONAL PROPERTY .....-----L"'A""B"'O=R.__--,---IL.....J 880 Defend Trade Secrets                                                                           480 Consumer Creclit
          of Veteran• s Benefits                                            350 Motor Vehicle            D            370 Other Fraud                                                    710 Fair Labor Standards                    Act of20l6                                     (15 use 1681 or 1692)
D     160 Stockholders' Suits                                               355 Motor Vehicle            D            371 Tmth in Lending                                                     Act                                                                              485 Telephone Consumer
D     190 Other Contract                                                           Product Liability     D            380 Other Personal                                                 720 Labor/Management           1----,s"'o="c"'IAL,,.,..,,...,,,SE"'c=URI=n==·---f"-        Protection Act
D     195 Contract Product Liability                                        360 Other Personal                                 Property Damage                                               Relations                          861 HIA (1395ft)                               490 Cable/Sat TV
D     196 Franchise                                                                Injury                D            385 Property Damage                                                740 Railway Labor Act                  862 Black Lung (923)                           850 Securities/Commodities/
                                                                            362 Personal Injury -                              Product Liability                                         751 Family and Meclical                863 DIWC/DIWW (405(g))                             Exchange
                                                                                   Meclical Malpractice                                                                                      Leave Act                          864 SSID Title XVI                             890 Other Statutory Actions
1-.--~R;;;;E;.;.AL;;;;:.;;..PR=O.::.P.::E.::.R:.:T..:\_;.'---1_......:C:.:I_;.V.::.IL=R;.;.IG=H:.:T.;;S_ _+;;..P;;;;Rl;;.;S;.;O;.;N_;.E;;.;R;.;:.:.P.::E:.:T.::.IT.::.;.;IO;.;N_;.S;;._~ 790 Other Labor Litigation             865 RSI (405(g))                               891 Agricultural Acts
       210 Land Condemnation                                                440 Other Civil Rights                    Habeas Corpus:                                                     791 Employee Retirement                                                               893 Environmental Matters
D      220 Foreclosure                                                 x 441 Voting                                   463 Alien Detainee                                                     Income Security Act                                                               895 Freedom of Information

§      230 Rent Lease & Ejectment
       240 Torts to Land
       245 Tort Product Liability
                                                                            442 Employment
                                                                            443 Housing/
                                                                                   Accommodations
                                                                                                                      510 Motions to Vacate
                                                                                                                               Sentence
                                                                                                                      530 General
                                                                                                                                                                                                                                870 Taxes (U.S. Plaintiff
                                                                                                                                                                                                                                     or Defendant)
                                                                                                                                                                                                                                871 IRS-Third Party
                                                                                                                                                                                                                                                                                   Act
                                                                                                                                                                                                                                                                               896 Arbitration
                                                                                                                                                                                                                                                                               899 Administrative Procedure
D      290 All Other Real Property                                          445 Anter. w/Disabilities -               535 Death Penalty                                                       IMMIGRATION                             26 USC 7609                                  Act/Review or Appeal of
                                                                                   Employment                         Other:                                                             462 Naturalization Application                                                            Agency Decision
                                                                            446 Amer. w/Disabilities -                540 Mandamus & Other                                               465 Other Immigration                                                                 950 Constitutionality of
                                                                                   Other                              550 Civil Rights                                                       Actions                                                                               State Statutes
                                                                            448 Education                             555 Prison Conclition
                                                                                                                      560 Civil Detainee -
                                                                                                                               Conditions of
                                                                                                                               Confinement
 V. ORIGIN (Place an                           "X" in One Box Only)
DI         Original
           Proceeding
                                       02         Removed from
                                                  State Court
                                                                                         •       3      Remanded from
                                                                                                        Appellate Court
                                                                                                                                                D4        Reinstated or
                                                                                                                                                          Reopened
                                                                                                                                                                                       D      5 Transferred from
                                                                                                                                                                                                Another District
                                                                                                                                                                                                                                       D      6 Multidistrict
                                                                                                                                                                                                                                                Litigation -
                                                                                                                                                                                                                                                                                    D8     Multidistrict
                                                                                                                                                                                                                                                                                           Litigation -
                                                                                                                                                                                                   (specify)                                    Transfer                                   Direct File
                                                                 Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
 VI. CAUSE OF ACTION 1-28-u_._s._c..::.§:....1-44- 6- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                 Brief description of cause:
                                                                 First and Fourteenth Amendment of US Constitution
 VII. REQUESTED IN                                              0        CHECK IF THIS IS A CLASS ACTION                                                        DEMAND$                                                            CHECK YES only if demanded in complaint:
      COMPLAINT:                                                         UNDER RULE 23, F.RCv.P.                                                                                                                                   JURY DEMAND:                                 • Yes • No
 VIII. RELATED CASE(S)
       IF ANY                                                         (See instructzons):

 DATE
 10/23/2020
 FOR OFFICE USE ONLY

     RECEIPT#                                       AMOUNT                                                            APPL YING IFP                                                           JUDGE                                                  MAG.JUDGE
